DETAILED ACTION

This Office Action is in response to the amendment filed on February 15, 2022.  Primary Examiner acknowledges Claims 1-20 are pending in this application, with Claim 1 having been currently amended, and Claims 2-20 having been newly added. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific high flow therapy system delivering heated and humidified respiratory gas having the structure and relationship as claimed in independent Claim 1, including the features of “tubing comprising (i) a first connector that includes electrical contacts configured to be electrically connected to a mating socket on the housing when the first connector is positioned to receive the pressurized respiratory gas with the added heat and humidification, (ii) a second connector that is configured to be fluidly connected to the respiratory gas flow pathway to deliver the pressurized respiratory gas with the added heat and humidification to the patient via the non-sealing respiratory interface, and (iii) one or more sensors that are configured to generate sensor signals measuring one or more characteristics of the pressurized respiratory gas within the tubing; a microprocessor contained within the housing that is configured to (i) receive the sensor signals from the one or more sensors of the tubing via the mating socket and (ii) control operation of the blower and the heater plate based, at least in part, on the sensor signals”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785